
	

116 SRES 338 IS: Designating the week of September 23 through September 27, 2019, as “Malnutrition Awareness Week”.
U.S. Senate
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 338
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2019
			Mr. Murphy (for himself, Mr. Grassley, Ms. Sinema, Mr. Booker, Mr. Blumenthal, Mrs. Capito, Mr. Coons, Ms. Hassan, Mr. King, Mr. Roberts, Mrs. Feinstein, Mr. Lankford, and Mr. Wyden) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the week of September 23 through September 27, 2019, as Malnutrition Awareness Week.
	
	
 Whereas malnutrition is the condition that occurs when a person does not get enough nutrients; Whereas malnutrition is a significant problem in the United States and around the world, crossing all age, racial, class, gender, and geographic lines;
 Whereas, in the United States, infants, older adults, people with chronic diseases, and other vulnerable populations are particularly at risk for malnutrition;
 Whereas disease-associated malnutrition costs the United States more than $15,500,000,000 each year;
 Whereas approximately 3/4 of individuals in the United States have eating patterns of vegetables, fruits, dairy, and oils that are below the recommended dietary guidelines;
 Whereas many vulnerable individuals in the United States do not get the daily recommended amount of lean proteins;
 Whereas approximately 6,000,000 children in the United States live in food insecure homes; Whereas the American Academy of Pediatrics has found that failure to provide key nutrients during early childhood may result in lifelong deficits in brain function;
 Whereas disease-associated malnutrition affects between 30 and 50 percent of patients admitted to hospitals;
 Whereas the medical costs of hospitalized patients with malnutrition can be 300 percent more than the medical costs of properly nourished patients;
 Whereas more than 1/2 of older adults living in the community are at risk for malnutrition; and Whereas the American Society for Parenteral and Enteral Nutrition created Malnutrition Awareness Week to raise awareness and promote prevention of malnutrition: Now, therefore, be it
		
	
 That the Senate— (1)designates the week of September 23 through September 27, 2019, as Malnutrition Awareness Week;
 (2)recognizes registered dietitian nutritionists and other nutrition professionals, health care providers, social workers, advocates, caregivers, and other professionals and agencies for their efforts to advance awareness and prevention of malnutrition;
 (3)recognizes the importance of existing Federal nutrition programs for their role in combatting malnutrition and supports continuing resources to prevent and treat malnutrition; and
 (4)recognizes the need to reauthorize the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) and the child nutrition programs of the Department of Agriculture to provide critical nutrition assistance to vulnerable populations.
